DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-8, 10-15, 17-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, US Patent Pub. 20130222699 A1, in view of Carpenter et al, US Patent 6459696 B1. (The Wang et al and Carpenter et al references are cited in IDS filed 6/2/2021)
Re Claim 1, Wang et al discloses an electronic device, comprising: a communication circuit (paras 0037-0038, 0055: transmitter/receiver unit can transmit encoded data over a communication channel to a sink device; para 0032); a memory including a buffer configured to store audio data received from an external electronic device via the communication circuit (abstract: buffer; para 0030: memory); an audio output circuit (para 0031: speaker 123); and a processor electrically connected to the communication circuit (para 0035: processor), the memory (abstract: buffer connected to the processor of para 0035; para 0030: memory), and the audio output circuit (para 0031: speaker 123 is connected to the processor; para 0035: processor), but fails to disclose wherein the processor is configured to: control the communication circuit to connect to the external electronic device with a first communication scheme; process pulse code modulation (PCM) samples obtained by decoding audio data output from the buffer, with a first number of PCM samples, and control the audio output circuit to output the PCM samples which are processed with the first number of PCM samples; in response to receiving a request for adjusting a size of the buffer from the external electronic device, change a processing number of PCM samples from the first number of PCM samples to a second number of PCM samples; in response to the change in the processing number of PCM samples to the second number of PCM samples, process PCM samples obtained by decoding the audio data output from the buffer, with the second number of PCM samples while the size of the buffer is adjusted, and control the audio output circuit to output the PCM samples which are processed with the second number of PCM samples; and when the size of the buffer being adjusted reaches a designated buffer size, process PCM samples obtained by decoding the audio data output from the buffer, with the first number of PCM samples, and control the audio output circuit to output the PCM samples which are processed with the first number of PCM samples. Wang et al discloses a system that is able to adjust sizes of buffers by increasing a size of a buffer within the pipeline of a sink device to hold the media data prior to display in the video playback application and such that when the media data is not for a video playback application, adjusting sizes of buffers comprises decreasing a size of a buffer (claims 5-6).
Furthermore, Carpenter et al discloses a system that teaches means for dynamically adjusting a storage capacity of a second buffer such that the storage capacity substantially matches a volume of data produced by a decoder that decodes data of said first data network into data of said second data network and means for dynamically adjusting a storage capacity of an input buffer for PCM samples such that the storage capacity substantially matches a volume of PCM samples; wherein a DSP which manages size allocation of said first and second buffers and transfer of data to and from said first and second buffers with also encoding and decoding said first data type into second data type and vice versa (Carpenter et al, claims 1, 3-4, 6). Since Wang already teaches being able to adjust buffer sizes, it would have been obvious to modify the Wang et al system such that it includes means for dynamically adjusting a storage capacity of an input buffer for PCM samples such that the storage capacity substantially matches a volume of PCM samples as taught in Carpenter et al for the purpose being able to accommodate PCM samples of different sizes within a buffer.
Re Claim 3, the combined teachings of Wang et al and Carpenter et al disclose the electronic device of claim 1, wherein the processor is configured to: receive information related to the size of the buffer from the external electronic device when receiving the request for adjusting the size of the buffer from the external electronic device (Wang et al claims 5-6: a system that is able to adjust sizes of buffers by increasing a size of a buffer within the pipeline of a sink device to hold the media data prior to display in the video playback application and such that when the media data is not for a video playback application, adjusting sizes of buffers comprises decreasing a size of a buffer; wherein information about the data being a video data and adjusting the buffer size as a result reads on information related to the size of the buffer since this information informs the system on how to adjust the buffer size); and identify the designated buffer size based on the information related to the size of the buffer (Wang et al claims 5-6: a system that is able to adjust sizes of buffers by increasing a size of a buffer within the pipeline of a sink device to hold the media data prior to display in the video playback application and such that when the media data is not for a video playback application, adjusting sizes of buffers comprises decreasing a size of a buffer; wherein information about the data being a video data and adjusting the buffer size as a result reads on information related to the size of the buffer since this information informs the system on how to adjust the buffer size).
Re Claim 4, the combined teachings of Wang et al and Carpenter et al disclose the electronic device of claim 3, wherein the information related to the size of the buffer includes at least one of information about the designated buffer size (Wang et al claims 5-6: a system that is able to adjust sizes of buffers by increasing a size of a buffer within the pipeline of a sink device to hold the media data prior to display in the video playback application and such that when the media data is not for a video playback application, adjusting sizes of buffers comprises decreasing a size of a buffer; wherein information about the data being a video data and adjusting the buffer size as a result reads on information related to the size of the buffer since this information informs the system on how to adjust the buffer size; wherein designated buffer size is selected from the Markush claim language).
Re Claim 6, the combined teachings of Wang et al and Carpenter et al disclose the electronic device of claim 1, wherein the first communication scheme is a Bluetooth communication (Wang et al, para 0038: Bluetooth).
Re Claim 7, the combined teachings of Wang et al and Carpenter et al disclose the electronic device of claim 1, wherein the processor is further configured to: connect to a secondary device via the first communication scheme when the electronic device performs a role of a primary device (Carpenter et al, claims 1, 3-4, 6: a system that teaches means for dynamically adjusting a storage capacity of a second buffer such that the storage capacity substantially matches a volume of data produced by a decoder that decodes data of said first data network into data of said second data network and means for dynamically adjusting a storage capacity of an input buffer for PCM samples such that the storage capacity substantially matches a volume of PCM samples; wherein a DSP which manages size allocation of said first and second buffers and transfer of data to and from said first and second buffers with also encoding and decoding said first data type into second data type and vice versa); transmit the audio data which is received from the external electronic device to the secondary device (Carpenter et al, claims 1, 3-4, 6: a system that teaches means for dynamically adjusting a storage capacity of a second buffer such that the storage capacity substantially matches a volume of data produced by a decoder that decodes data of said first data network into data of said second data network and means for dynamically adjusting a storage capacity of an input buffer for PCM samples such that the storage capacity substantially matches a volume of PCM samples; wherein a DSP which manages size allocation of said first and second buffers and transfer of data to and from said first and second buffers with also encoding and decoding said first data type into second data type and vice versa); and in response to receiving the request for adjusting the size of the buffer, control the communication circuit to transmit information about the changed second number of PCM samples and information about the designated buffer size to the secondary device, wherein the buffer is synchronized with a buffer of the secondary device (Wang et al, para 0026: synchronization).
Claim 8 has been analyzed and rejected according to claim 1.
Claim 10 has been analyzed and rejected according to claim 3.
Claim 11 has been analyzed and rejected according to claim 4.
Re Claim 12, the combined teachings of Wang et al and Carpenter et al disclose the electronic device of claim 8, wherein the processor is configured to identify that the event occurs when communication quality between the electronic device and the external electronic changes (Wang et al claims 5-6: a system that is able to adjust sizes of buffers by increasing a size of a buffer within the pipeline of a sink device to hold the media data prior to display in the video playback application and such that when the media data is not for a video playback application, adjusting sizes of buffers comprises decreasing a size of a buffer; wherein information about the data being a video data and adjusting the buffer size as a result reads on information related to the size of the buffer since this information informs the system on how to adjust the buffer size; wherein designated the quality of transmission will be impacted by the type of data being transmitted i.e. audio or video data).
Re Claim 13, the combined teachings of Wang et al and Carpenter et al disclose the electronic device of claim 8, further comprising: a display, wherein the processor is configured to identify that the event occurs when information related to at least one buffer size which is displayed on the display is selected by a user (Wang et al, abstract: display system; claims 5-6: a system that is able to adjust sizes of buffers by increasing a size of a buffer within the pipeline of a sink device to hold the media data prior to display in the video playback application and such that when the media data is not for a video playback application, adjusting sizes of buffers comprises decreasing a size of a buffer; wherein information about the data being a video data and adjusting the buffer size as a result reads on information related to the size of the buffer since this information informs the system on how to adjust the buffer size; wherein designated the quality of transmission will be impacted by the type of data being transmitted i.e. audio or video data).
Claim 14 has been analyzed and rejected according to claim 6.
Claim 15 has been analyzed and rejected according to claim 1.
Claim 17 has been analyzed and rejected according to claim 3.
Claim 18 has been analyzed and rejected according to claim 4.
Claim 20 has been analyzed and rejected according to claim 6.

Claims 2, 9 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, US Patent Pub. 20130222699 A1 and Carpenter et al, US Patent 6459696 B1, as applied to claim 1 above, in view of Vargo et al, US Patent 7286562 B1. (The Vargo et al reference is cited in IDS filed 6/2/2021)
Re Claim 2, the combined teachings of Wang et al and Carpenter et al disclose the electronic device of claim 1, but fail to explicitly disclose wherein the processor is further configured to correct the PCM samples which are processed with the second number of PCM samples so that a pitch is maintained. However, Vargo discloses a system where speeding up or slowing down the data from the buffer while maintaining a constant voice pitch (Vargo et al, col. 2, lines 65-67). It would have been obvious to modify Wang et al and Carpenter to speed up or slow down the data from the buffer while maintaining a constant voice pitch as taught in Vargo et al for the purpose of eliminating dead air space in the stream.
Claim 9 has been analyzed and rejected according to claim 2.
Claim 16 has been analyzed and rejected according to claim 2.

Claims 5 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, US Patent Pub. 20130222699 A1 and Carpenter et al, US Patent 6459696 B1, as applied to claim 1 above, in view of Kafle et al, US Patent Pub. 20150295982 A1. (The Kafle et al reference is cited in IDS filed 6/2/2021)
Re Claim 5, the combined teachings of Wang et al and Carpenter et al discloses the electronic device of claim 1, but fail to explicitly disclose wherein the processor is configured to control the communication circuit to transmit information related to a state of the buffer to the external electronic device. However, Kafle et al a system that teaches the concept of a sink device being able to query the sink device to determine decoder latency and a buffer size of the sink device and select based in part of the type of media content, network conditions or available buffer space at the sink device, a buffer size to be used by the sink device for buffering the media stream prior to initiating playback and transmitting the selected buffer size to the sink device (Kafle et al, claims 17, 20). It would have been obvious to modify the combined teachings of Wang et al and Carpenter et al to be able to transmit the selected buffer size of Wang et al to its sink device as taught in Kafle et al for the purpose of being able to query the sink device to determine decoder latency.
Claim 19 has been analyzed and rejected according to claim 5.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                 					9/10/2022